Opinion issued May 21, 2009







     




In The
Court of Appeals
For The
First District of Texas




NO. 01-02-00680-CV




C. RICHARD GRAY, TERRI BARTON GRAY, CLEARPAY, L.L.C.,
CLEARCHEX.COM, INC., CLEARFUNDS, L.L.C., T.I.G.I. CONSULTING,
INC., AND CHEETA WIRELESS, L.L.C., Appellants

V.

DONALD R. LOOPER, Appellee




On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 0227061




MEMORANDUM OPINION
          On September 19, 2002, this Court abated this appeal because one or more of
the parties to the appeal, who was a defendant in the trial court, filed a suggestion of
bankruptcy.

          Through the Public Access to Court Electronic Records (PACER) system, the
Court has learned that the bankruptcy proceedings were closed by court order on
October 21, 2002.  The proceedings were then transferred to another bankruptcy
court, and the case was eventually closed on February 19, 2003.

          On April 1, 2009, the Clerk of this Court sent notice to all parties that unless
within 20 days any party to the appeal filed a motion to retain the appeal, this appeal
would be reinstated and dismissed for want of prosecution.
          We received no response to this letter.  Therefore, we lift the abatement and
reinstate the appeal, and we dismiss this appeal for want of prosecution.  See Tex. R.
App. P. 42.3 (b) (providing that appellate courts may dismiss appeal for want of 

prosecution after giving 10 days’ notice to all parties).  Any pending motions are
dismissed as moot.
PER CURIUM

Panel consists of Chief Justice Radack and Justices Taft and Sharp.
Do not publish.  Tex. R. App. P. 47.